Atkinson, Presiding Justice,
concurring specially. Construing the petition most strongly against the pleader, it complains of an isolated case of arrest' and criminal prosecution for violation of a municipal ordinance. On his trial the defendant could set up any defense as to validity of the ordinance, and consequently had an adequate remedy at law without resort to a court of equity. The case differs on its facts and is not controlled by the ruling in Chaires v. Atlanta, 164 Ga. 755 (4) (139 S. E. 559).
B. L. Maynard, for plaintiff. B. B. Jones, for defendant.